Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: June 30, 2008 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number: 000-50085 Twin Lakes Delaware, Inc. (Exact name of registrant as specified in its charter) Delaware 88-0462760 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 47 School Avenue Chatham, NJ 07928 (Address of principal executive offices) 973-635-4047 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: There were a total of 2,583,941 shares of the issuers common stock, par value $.001 per share, outstanding as of July 28, 2008. Twin Lakes Delaware, Inc. (A Development Stage Company) Quarterly Report on Form 10-Q For the Period Ended June 30, 2008 Table of Contents PAGE PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of June 30, 2008 (Unaudited) and December 31, 2007 3 Statements of Operations  Cumulative
